WHEELER, District Judge.
Paragraph 88 of the act of. 1894 provides for duties on “green and colored, molded, or pressed, and flint and lime glass boitles holding more than one pint, and demijohns and carboys, and other bottle glassware of the same material not specially provided for, at f of a cent a pound; on vials, and on all oilier glassware of the same sorts 40 per cent, ad valorem.” Except as to a test tabe, about which no question is made, this importation is of bottles and bottle-shaped receptacles holding less than a pint, used by chemists for their operations, and not as mere containers. They have been assessed as “other glassware” at 40 per cent., against a claim that they are bottle glassware. The expression “bottle glassware” is broader than “glass bottles,” and seems intended to cover something different from mere bottles used as containers. These bottle-shaped receptacles come within that description, and seem to be included by it. Decision reversed.